Citation Nr: 0119675	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for adenitis, 
cervical, tuberculous, right unilateral, with cervical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and A. F.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which granted service connection for adenitis, 
tuberculous, right unilateral, with cervical scar and 
assigned a noncompensable evaluation effective July 14, 1998.

The appeal was docketed at the Board in 1999. In May 2001, a 
hearing was held before the undersigned member of the Board 
in New York, New York.

In addition, the Board notes that the veteran, through his 
representative, submitted additional evidence and waived RO 
consideration of it pursuant to 38 C.F.R. § 20.1304 (2000).

The report of the veteran's April 1999 VA examination raises 
the issues of service connection for hearing loss and 
tinnitus.  These matters are referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000). See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to the reasons set forth below, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

The record reflects that the veteran was last examined by VA 
in response to his service-connected adenitis, cervical, 
tuberculosis, right unilateral in April 1999.  However, at 
the above-cited May 2001 hearing, he testified that his 
disability had worsened since that examination.  The 
veteran's representative also requested an updated 
compensation and pension examination to ascertain the true 
extent of the veteran's disability and to advise on the 
symptomatology of the current disability.  Given the 
foregoing, then, the Board is of the opinion that an updated 
VA examination would be helpful before further appellate 
consideration ensues.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

At the personal hearing, the veteran's representative also 
indicated that it was their belief that not all current 
treatment records from the VA Medical Centers in Bronx and 
Castle Point were included in the record.  The veteran also 
indicated that he had received treatment for his disability 
approximately four years ago at the VA Medical Center in 
Albany.  However, inasmuch as the RO has not yet procured 
copies of all of the clinical reports which may have been 
prepared in conjunction with the affording of such treatment 
to the veteran at the Albany, Bronx and Castle Point 
facilities, further development to facilitate the same is 
specified below.

The Board also notes that this case is on appeal from the 
initial rating which granted service connection and assigned 
a compensable evaluation.  The United States Court of Appeals 
for Veterans Claims held that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the RO must 
consider the application of staged ratings in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate 
action to procure complete copies of 
clinical reports which were prepared in 
conjunction with treatment rendered the 
veteran at the VA Medical Centers in 
Bronx and Castle Point, covering the 
period from July 1998 to the present.

2.  The RO should take appropriate 
action to procure copies of any clinical 
reports which may have been prepared in 
conjunction with treatment rendered the 
veteran approximately four years ago at 
the VA Medical Center in Albany.

3.  The RO should arrange for the 
veteran to undergo a VA examination to 
determine the present severity of his 
service-connected adenitis, cervical, 
tuberculosis, right unilateral, with 
cervical scar.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be provided to the examiner for review 
prior to the examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated 
with the claims folder.  The application 
of all pertinent Diagnostic Codes should 
be considered, and all other applicable 
VA regulations should be specifically 
discussed, to include referring the 
issue for assignment of an 
extraschedular rating, in accordance 
with 38 C.F.R. § 3.321(b) (2000).  The 
RO should also consider the assignment 
of staged ratings in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is complete.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


